DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Saxell et al. (US 2017/0145119) in view of Siro et al. (Cellulose (2010) 17:459-494).
Considering Claim 1:  Saxell et al. teaches a ground/fine cellulose fiber (¶0043; 0030) comprising carbamate groups/O-CO-NH2 (¶0012).  Saxell et al. teaches the fibers as being nanofibrillated or microfibrillated, which would read on the fine fibers due to the diameters in the nanometer or micron range (¶0030), and being produced by fibrillated from a plant raw material (¶0029).
	Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned with the same field of endeavor, namely fine cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have formed microfibrillated cellulose with the diameter 
Considering Claim 2:  Saxell et al. teaches the cellulose carbamate as having a DS of 0.13 to 0.26 in the examples (Table 2).
Considering Claim 3:  Saxell et al. teaches a suspension/slurry of the fibers in water (¶0072).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saxell et al. (US 2017/0145119) in view of Siro et al. (Cellulose (2010) 17:459-494) as applied to claim 1 above, and further in view of Ojala et al. (US 2016/0229088).
Considering Claim 4:  Saxell et al. teaches the fiber of claim 1 as shown above.
	Saxell et al. does not teach using the fiber in a composite.  However, Ojala et al. teaches using a cellulose carbamate fiber (¶0034) in a composite with a thermoplastic resin (Abstract).  Saxell et al. and Ojala et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose carbamate fiber compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cellulose carbamate fiber of Saxell et al. in the composition of Ojala et al., and the motivation to do so would have been, as Ojala et al. suggests, to prepare a high strength composite (Abstract).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saxell et al. (US 2017/0145119) in view of Siro et al. (Cellulose (2010) 17:459-494).
Considering Claim 5:  Saxell et al. teaches a method for preparing cellulose fibers comprising performing a heat treatment of on a mixture of plant material and urea (¶0047-49) to form carbamate groups/O-CO-NH2 and a step of miniaturization of the plant material (¶0042-44).  The instant claims allow for the steps to be performed in any order.  Saxell et al. teaches the fibers as being nanofibrillated or microfibrillated, which would read on the fine fibers due to the diameters in the nanometer or micron range (¶0030) and being produced by fibrillated from a plant raw material (¶0029).
Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned with the same field of endeavor, namely fine cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have formed microfibrillated cellulose with the diameter 
Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned with the same field of endeavor, namely fine cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have formed microfibrillated cellulose with the diameter and length of Siro et al. in Saxell et al., and the motivation to do so would have been, as Siro et al. suggests, they are the conventional fiber dimensions for microfibrillated cellulose.
Considering Claim 6:  Saxell et al. teaches the heat treatment as occurring at 130 to 150 ºC (¶0047).
Considering Claim 7:  Saxell et al. teaches the heat treatment as occurring under acidic coniditons (¶0072).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saxell et al. (US 2017/0145119) in view of Siro et al. (Cellulose (2010) 17:459-494) as applied to claim 5 above, and further in view of Ojala et al. (US 2016/0229088).
Considering Claim 8:  Saxell et al. teaches the process of claim 5 as shown above.
	Saxell et al. does not teach using the fiber in a composite.  However, Ojala et al. teaches using a cellulose carbamate fiber (¶0034) in a composite with a thermoplastic resin (Abstract).  Saxell et al. and Ojala et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose carbamate fiber compositions.  It would have been obvious to a person having ordinary skill in the art to have used the cellulose carbamate fiber of Saxell et al. in the composition of Ojala et al., and the motivation to do so would have been, as Ojala et al. suggests, to prepare a high strength composite (Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/609,984 (reference application) in view of Siro et al. (Cellulose (2010) 17:459-494). Although the claims at issue are not identical, they are not patentably distinct from each other because
Considering Claims 1 and 2:  Claim 6 of application ‘984 teaches fine cellulose fibers comprising a carbamate groups/O-CO-NH2 with a DS of 0.2 to 0.15.
Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned with the same field of endeavor, namely fine cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have formed microfibrillated cellulose with the diameter .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of copending Application No. 16/609,984 (reference application) in view of Siro et al. (Cellulose (2010) 17:459-494). Although the claims at issue are not identical, they are not patentably distinct from each other because
Considering Claims 5 and 6:  Claim 9 of application ‘984 teaches a process comprising heating cellulose fibers/plant raw material with urea at 100 to 210 ºC to form carbamate groups/O-CO-NH2, followed by fibrillating/miniaturization treatment of the mixture.
Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned with the same field of endeavor, namely fine cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have formed microfibrillated cellulose with the diameter and length of Siro et al. in Saxell et al., and the motivation to do so would have been, as Siro et al. suggests, they are the conventional fiber dimensions for microfibrillated cellulose.
Considering Claim 7:  Claim 10 of application ‘984 teaches the heating as being done under acidic conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US Patent 10,975,518 in view of Siro et al. (Cellulose (2010) 17:459-494). Although the claims at issue are not identical, they are not patentably distinct from each other because
Considering Claim 1:  Claim 7 of Patent ‘518 teaches fine cellulose fibers comprising a carbamate groups/O-CO-NH2.
Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of US Patent 10,975,518 in view of Siro et al. (Cellulose (2010) 17:459-494). Although the claims at issue are not identical, they are not patentably distinct from each other because
Considering Claims 5 and 6:  Claim 4 of Patent ‘518 teaches a process comprising heating cellulose fibers/plant raw material with urea at 100 to 210 ºC to form carbamate groups/O-CO-NH2, followed by fibrillating/miniaturization treatment of the mixture.
Saxell et al. is silent towards the diameter and fiber length of the cellulose fiber.  However, Siro et al. teaches microfibrillated cellulose as having a diameter of 10 to 40 nm and a length of greater than 1 micron (Table 1).  Saxell et al. and Siro et al. are analogous art as they are concerned with the same field of endeavor, namely fine cellulose fibers.  It would have been obvious to a person having ordinary skill in the art to have formed microfibrillated cellulose with the diameter and length of Siro et al. in Saxell et al., and the motivation to do so would have been, as Siro et al. suggests, they are the conventional fiber dimensions for microfibrillated cellulose.
Considering Claim 7:  Claim 5 of Patent ‘518 teaches the heating as being done under acidic conditions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Saxell et al. teaches that the cellulose carbamate fibers can be used form a dope is not persuasive.  The instant claims are directed towards the fine cellulose fibers and the method of making the fibers.  The fact that Saxell et al. teaches a use for the fibers .
B)  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767